Title: From Alexander Hamilton to Henry Knox, 7 July 1794
From: Hamilton, Alexander
To: Knox, Henry


[Philadelphia] July 7, 1794. “The Congress of the United States having … appropriated a further Sum of Thirty Thousand dollars in addition to the Seventy Six Thousand dollars heretofore granted for the purpose of fortifying certain ports and Harbours in the United States … I have to request you will be pleased to furnish me as soon as convenient with a Memorandum of the manner in which the said Sum … is to be apportioned among the several ports and Harbours.…”
